Case: 10-50697 Document: 00511445915 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-50697
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS MARIA LUGO-ROMAN, also known as Jesus Marie Lugo, also known
as Jesus Lugo-Roman,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-414-1


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Jesus Maria Lugo-Roman appeals the 60-month sentence imposed in
connection with his guilty plea conviction for attempted illegal reentry. He
argues that his sentence is unreasonable because it is greater than necessary to
meet the sentencing goals of 18 U.S.C. § 3553(a)(2). Specifically, Lugo-Roman
contends that the illegal reentry guideline overemphasized his criminal history
and that the guidelines range did not adequately reflect his motive for


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50697 Document: 00511445915 Page: 2 Date Filed: 04/14/2011

                                  No. 10-50697

reentering the country (seeing his mother after she suffered a stroke and was
believed to be dying), his cultural assimilation, or that this was his first reentry
offense.
      Lugo-Roman’s sentence is within the properly calculated guidelines range
and is presumptively reasonable. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006); see also United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.)
(rejecting the argument that a guidelines illegal reentry sentence was
unreasonable because the guideline is not empirically based and emphasizes a
defendant’s criminal history), cert. denied, 130 S. Ct. 378 (2009). As Lugo-
Roman concedes, his argument that the presumption should not apply is
foreclosed. See United States v. Mondragon-Santiago, 564 F.3d 357, 367 (5th
Cir.), cert. denied, 130 S. Ct. 192 (2009). Lugo-Roman has not rebutted the
presumption that his within-guidelines sentence is reasonable. See United
States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). The district court did not abuse its
discretion in sentencing Lugo-Roman to 60 months of imprisonment. See Gall
v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                         2